SANBORN, Circuit Judge
(concurring). I am unable to concur in the view taken by the majority of the court that the question whether or not there was any evidence sufficient to support a finding that the International Trust Company of Denver, the defendant in error, had an. insurable interest in the property destroyed was not presented for our consideration by the record in these cases. At the close of the evidence counsel for plaintiff in error moved the court for a finding and judgment in its favor, "upon the ground that the evidence is insufficient to show a" cause of action in favor of the plaintiff company, or to support a finding for the plaintiff company, or to support a judgment entered upon such finding for the plaintiff company,” and this motion was denied, and an exception to this ruling of the court was taken. In my view, this motion had the same effect that a request to the court to instruct the jury pereidptorily to find for the defendant would have had if the trial had been before a jury. It is not necessary to pass upon the weight or the sufficiency of the evidence to determine this question of law. It is to be decided like a question which arises upon such a request to the jury, — upon the concession that the motion must be denied if there is evidence in the record sufficient to sustain a finding for the plaintiff. Rev. St. § 700; Clement v. Phœnix Ins. Co., 7 Blatchf. 51, 53, 54, 58, Fed Cas. No. 2,882; Lehnen v. Dickson, 148 U. S. 71, 72, 78, 13 Sup. Ct. 481; Martinton v. Fairbanks, 112 U. S. 670, 672, 674, 5 Sup. Ct. 321; St. Louis v. W. U. Tel. Co., 148 U. S. 92, 96, 13 Sup. Ct. 485; Trust Co. v. Wood, 8 C. C. A. 658, 60 Fed. 346, 348; Searcy Co. v. Thompson, 13 C. C. A. 349, 354-358, 66 Fed. 92. As all the evidence relating to the insurable interest of the defendant in error consisted of letters contained in the record, this motion, in my view, raised the question whether or not all reasonable men, upon the perusal of those letters, would, in the exercise of a sound and unprejudiced judgment, come to the conclusion that these letters did not show that the defendant in error had an insurable interest in the property destroyed. The opinion of the trial judge and the opinion of the judges of this court upon this question in International Trust Co. v. Norwich Union Fire Ins. Soc., and in these cases, foreclose the consideration of this question, and on that ground I concur in the result here.